Case 2:20-cv-02185-GMN-NJK Document 1 Filed 12/01/20 Page 1 of 7

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
LAS VEGAS DIVISION
DEANDREA CARTER,
Plaintiff,
vs. CASE NO.:

OMNI INTERACTIONS, INC.,

Defendant. /

COMPLAINT AND DEMAND FOR JURY TRIAL

 

Plaintiff, DEANDREA CARTER, by and through the undersigned attorney,
sues the Defendant, OMNI INTERACTIONS, INC., a Colorado for Profit Corporation
and alleges:

1. Plaintiff, DEANDREA CARTER, was an employee of Defendant and
brings this action for unpaid overtime compensation, liquidated damages, and all
other applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C. §

216(b) “FLSA”).

General Allegations

2. Plaintiff, DEANDREA CARTER, was an employee who worked for
Defendant within the last three years.

3. Plaintiff, DEANDREA CARTER, worked remotely for Defendant from
her home in Las Vegas, Clark County, Nevada.

4, Plaintiff, DEANDREA CARTER, was classified as an independent

contractor.

 
Case 2:20-cv-02185-GMN-NJK Document 1 Filed 12/01/20 Page 2 of 7

5. Plaintiff, DEANDREA CARTER, worked for Defendant earning an
hourly rate between $13.00 and $15.00 per hour depending on raises.

6. Plaintiff, DEANDREA CARTER, worked as a Gig Brand Ambassador
(GBA) for Defendants.

Ye According to Defendant’s website, a GBA is simply the term used for the
contractors supporting Defendant’s client(s). Everyone is a GBA, no matter which

account or client they are supporting. See https://omniinteractions.com/fag/what-is-a-

gba-gi g-brandambassador/
8. According to Defendant’s website, GBAs are required to work a

minimum of twenty-five (25) hours per week.

9. GBAs are required to sign up for pre-determined shifts using
“Humanity”, an app supported by iOS and Android.

10. GBAs are only allowed to select pre-determined shifts that are offered
by Defendant.

11. GBAs are required to go through specific training taking

approximately 1-2 days initially went hired. Further, Plaintiff was required to

attend another two weeks of training related to her specific job.

12. According to their LinkedIn profile, Defendant specializes in business
transformation and provides virtual customer contact solutions for fortune 1,000
companies. See hittps://www.linkedin.com/company/omniinteractions/

13. At all times material to this cause of action, Defendant unlawfully

misclassified Plaintiff as an independent contractor.

 
Case 2:20-cv-02185-GMN-NJK Document 1 Filed 12/01/20 Page 3 of 7

14. That under the long standing “economic realities test”, Plaintiff was an
employee of Defendants.

15. At all times material to this cause of action, Plaintiff, DEANDREA
CARTER, was a non-exempt employee and therefore entitled to overtime wages for
any and all overtime hours worked.

16. Defendant, OMNI INTERACTIONS, INC., is a Colorado For Profit
Corporation that operates and conducts business in Las Vegas, Nevada due to
Plaintiff working from home in Las Vegas Nevada, and is therefore within the
jurisdiction of this Court.

17. Defendant, OMNI INTERACTIONS, INC., lists its principal street
address as 558 Castle Pines Parkway, Unit B-4 Box 162, Castle Pines, Colorado
80108.

18. This action is brought under the FLSA to recover from Defendant
overtime compensation, liquidated damages, and reasonable attorneys’ fees and costs.

19. This Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C.
§1331 and the FLSA.

20. During Plaintiff's employment with Defendants, Defendant, OMNI
INTERACTIONS, INC., earned more than $500,000.00 per year in gross sales.

21. Defendant, OMNI INTERACTIONS, INC., employed in excess of fifty
(50) employees and paid these employees plus earned a profit from their business.

22. During Plaintiffs employment, Defendant, OMNI INTERACTIONS,

INC., employed at least two employees who handled goods, materials and supplies

 
Case 2:20-cv-02185-GMN-NJK Document 1 Filed 12/01/20 Page 4 of 7

which travelled in interstate commerce such as computers, laptops, printers, fax
machines, headphones, notebook binders, and other tools/materials used to run the
business.

23. Therefore, at all material times relevant to this action, Defendant, OMNI
INTERACTIONS, INC., was an enterprise covered by the FLSA, and as defined by 29
U.S.C. §203(r) and 203(s).

24, Additionally, Plaintiff, DEANDREA CARTER, is individually covered
under the FLSA.

FLSA VIOLATIONS

 

25. At all times relevant to this action, Defendant failed to comply with the
FLSA because Plaintiff performed services for Defendant for which no provisions were
made by Defendant to properly pay Plaintiff for all overtime hours worked.

26. During her employment with Defendant, Plaintiff was not paid time and
one-half her regular rate of pay for all hours worked in excess of forty (40) per work
week during one or more work weeks.

27. Specifically, Defendant unlawfully misclassified Plaintiff in an effort

and/or scheme to avoid compensating her time and one-half her hourly rate of pay for
hours worked in excess of forty (40) in the work week.

28. Plaintiff is entitled to the half-time premium for all hours worked in
excess of forty (40) per week.

29. Plaintiff routinely worked in excess of forty (40) hours per week during

her employment with Defendant.

 
Case 2:20-cv-02185-GMN-NJK Document 1 Filed 12/01/20 Page 5 of 7

30. For example, during the two week workweek from May 11, 2020 to May
24, 2020, Plaintiff worked 119.26 hours and was paid her regular hourly rate ($13.00)
for all hours worked.

31. Based upon these above policies, Defendant has violated the FLSA by
failing to pay complete overtime pay.

32. Upon information and belief, the records, to the extent any exist,
concerning the number of hours worked and amounts paid to Plaintiff are in the
possession and custody of Defendant.

COUNT I - RECOVERY OF OVERTIME COMPENSATION

33. Plaintiff reincorporates and readopts all allegations contained within
Paragraphs 1-32 above as though stated fully herein.

34. Plaintiff is/was entitled to be paid time and one-half her regular rate of
pay for each hour worked in excess of forty (40) per work week.

35. During her employment with Defendant, Plaintiff worked overtime
hours but was not paid time and one-half compensation for same.

36. Plaintiff was paid her regular rate for all hours worked regardless of how

many overtime hours were worked in the workweek.
37. Defendant has failed provide accurate overtime compensation for
numerous pay periods due to misclassifying Plaintiff as an independent contractor.

38. Defendant did not have a good faith basis for their decision not to pay

Plaintiff full overtime compensation.

39. As a result of Defendant’s intentional, willful and unlawful acts in

 
Case 2:20-cv-02185-GMN-NJK Document 1 Filed 12/01/20 Page 6 of 7

refusing to pay Plaintiff time and one-half her regular rate of pay for each hour
worked in excess of forty (40) per work week in one or more work week, Plaintiff has
suffered damages plus incurring reasonable attorneys’ fees and costs.

40. As a result of Defendant's willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

41. Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff, DEANDREA CARTER demands judgment against
Defendants for unpaid overtime compensation, liquidated damages, reasonable
attorneys’ fees and costs incurred in this action, declaratory relief, and any and all
further relief that this Court determines to be just and appropriate.

Dated this Ist day of December, 2020

Nicolette COLL. Bost

Nicolette Capri Best (Dech , 2020 10:15 PST)

Nicolette Best, Esq.
NVBN

Email: nbest@forthepeople.com

 

   
 

Matthew Gunter ®ec i, 2020 13:37 EST)

Matthew Gunter, Esq. (Pro Hac Vice
Pending)
FLBN 0077459

Morgan & Morgan, P.A.

20 N. Orange Ave., 16th Floor

P.O. Box 4979

Orlando, FL 32802-4979

Telephone: (407) 420-1414

Facsimile: (407) 867-4791

Email: mgunter@forthepeople.com
Attorneys for Plaintiff

 

 
Case 2:20-cv-02185-GMN-NJK Document 1 Filed 12/01/20 Page 7 of 7

 

 

Complaint

 

Final Audit Report 2020-12-01
"Created: 2020-12-01
By: Christie Effron (ceffron78@gmail.com)
Status: Signed
Transaction ID: CBJCHBCAABAAn-GZUtBm_kOUIAyMb0b4_4ksxUHo4liM

 

 

"Complaint" History

=" Document created by Christie Effron (ceffron78@gmail.com)

2020-12-01 - 6:04:57 PM GMT- IP address: 104.129.206.210

E. Document emailed to Nicolette Capri Best (nbest@forthepeople.com) for signature

2020-12-01 - 6:09:54 PM GMT

*5 Email viewed by Nicolette Capri Best (nbest@forthepeople.com)

RS

2020-12-01 - 6:13:18 PM GMT- IP address: 45.41.142.241

= Document e-signed by Nicolette Capri Best (nbest@forthepeople.com)

Signature Date: 2020-12-01 - 6:1 5:34 PM GMT - Time Source: server- IP address: 72.193.248.24

[4 Document emailed to Matthew Gunter (mgunter@forthepeople.com) for signature

2020-12-01 - 6:15:36 PM GMT

= Email viewed by Matthew Gunter (mgunter@forthepeople.com)

2020-12-01 - 6:37:18 PM GMT- IP address: 104.129.206.106

~ Document e-signed by Matthew Gunter (mgunter@forthepeople.com)

Signature Date: 2020-12-01 - 6:37:49 PM GMT - Time Source: server- IP address: 104.129.206.106

© Agreement completed.

2020-12-01 - 6:37:49 PM GMT

Adobe Sign

 

 

 

 
